      Case 4:19-cv-04240 Document 30 Filed on 09/21/20 in TXSD Page 1 of 8
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                              UNITED STATES DISTRICT COURT                                September 21, 2020
                               SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk
                                   HOUSTON DIVISION

CLARENCE MILLER,                §
                                §
     Plaintiff,                 §
VS.                             §                      CIVIL ACTION NO. 4:19-CV-04240
                                §
NORTHWEST HARRIS COUNTY MUD NO. §
24,                             §
                                §
     Defendant.                 §

                          MEMORANDUM OPINION AND ORDER

I.      INTRODUCTION

        Pending before the Court is the defendant’s, Northwest Harris County MUD No. 24 (the

“District”), motion to dismiss (Dkt. No. 23) pursuant to Rule 12(h)(3). The plaintiff, Clarence

Miller, has filed a response in opposition to the defendant’s motion. (Dkt. No. 27). After having

carefully considered the motion, response, reply, and the applicable law, the Court determines

that the defendant’s motion to dismiss should be DENIED.

II.     FACTUAL BACKGROUND

        The District is a municipal utility district (“MUD”) located in Harris County, Texas. The

District is a political subdivision of the State of Texas, authorized by the Texas Commission of

Environmental Quality (“TCEQ”) to provide water, sewage, drainage, and other utility-related

services within its geographic boundaries. Between 2012 and September 28, 2019, Miller was

employed by the District as a general manager.1 During his employment, Miller’s responsibilities

as general manager included keeping record of all the District’s ongoing projects and events,

scheduling and attending all such events, preparing written reports, and purchasing supplies.


1
 It is unclear from the pleadings whether Miller is still employed by the District as general manager.
Miller alleges that he currently serves on the District’s board of directors, which the District denies.


1/8
       Case 4:19-cv-04240 Document 30 Filed on 09/21/20 in TXSD Page 2 of 8




         Miller has sued the District under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201,

et seq. (the “FLSA” or the “Act”), alleging that the District violated the Act’s overtime pay

provisions with respect his pay during the latter period of his employment. Specifically, Miller

alleges that between January 1, 2016 and September 28, 2019, the District misclassified him as a

non-exempt employee under the FLSA and that during this time he regularly worked between 20

and 30 hours of uncompensated overtime each week.

         The District now moves to dismiss Miller’s suit for lack of subject matter jurisdiction

under Fed. R. Civ. P. 12(h)(3).

III.     CONTENTIONS OF THE PARTIES

         In its motion to dismiss, the District argues that, per Alden v. Maine, it retains sovereign

immunity from suit in federal court under the Eleventh Amendment. See 527 U.S. 706, 756

(1999). The District argues that, as a political subdivision of the State of Texas, it shares in the

state’s sovereign immunity.

         Miller responds that “governmental immunity” does not apply to the District because

Miller’s FLSA claim arises from the District’s performance of a proprietary—rather than a

governmental—function, Wasson Ints., Ltd. v. City of Jacksonville, 559 S.W.3d 142, 145 (Tex.

2018).

         The parties agree that the District operates pursuant to Chapters 49 and 54 of the Texas

Water Code, as amended (the “Code”).

IV.      STANDARD OF REVIEW

         A.     Standard Under Rule 12(h)(3)

         “If [a federal] court determines at any time that it lacks subject-matter jurisdiction, [it]

must dismiss the action.” Fed. R. Civ. P. 12(h)(3); see also Berkshire Fashions, Inc. v. M.V.

Hakusan II, 954 F.2d 874, 880 n.3 (3rd Cir. 1992) (citing Rubin v. Buckman, 727 F.2d 71, 72 (3d


2/8
      Case 4:19-cv-04240 Document 30 Filed on 09/21/20 in TXSD Page 3 of 8




Cir. 1984)) (reasoning that “[t]he distinction between a Rule 12(h)(3) motion and a Rule 12(b)(1)

motion is simply that the former may be asserted at any time and need not be responsive to any

pleading of the other party.”). Since federal courts are considered courts of limited jurisdiction,

absent jurisdiction conferred by statute, they lack the power to adjudicate claims. See, e.g.,

Stockman v. Fed. Election Comm’n, 138 F.3d 144, 151 (5th Cir. 1998) (citing Veldhoen v. United

States Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994)). Therefore, the party seeking to invoke

the jurisdiction of a federal court carries “the burden of proving subject matter jurisdiction by a

preponderance of the evidence.” Vantage Trailers, Inc. v. Beall Corp., 567 F.3d 745, 748 (5th

Cir. 2009) (citing New Orleans & Gulf Coast Ry. Co. v. Barrois, 533 F.3d 321, 327 (5th Cir.

2008)).

          Where a defendant makes a “facial”—rather than a “factual”—jurisdictional attack on the

plaintiff’s complaint, the court is merely required to assess the sufficiency of the allegations

contained in the plaintiff’s complaint, which are presumed to be true. Cell Science Sys. Corp. v.

Louisiana Health Serv., 804 Fed. App’x 260, 264 (5th Cir. 2020). A defendant makes a facial

attack by merely filing a motion to dismiss without providing affidavits, testimony, and other

evidentiary materials challenging the court’s jurisdiction. Id.

IV.       ANALYSIS AND DISCUSSION

          Applying this Circuit’s precedents, this Court finds that the District is not an “arm of the

State” that would be entitled to Eleventh Amendment immunity. Whether a division of state

government is protected by Eleventh Amendment immunity is a question of federal law.

Regents of the Univ. of Cal. v. Doe, 519 U.S. 425, 429 n. 5, 117 S.Ct. 900, 137 L.Ed.2d 55

(1997). A federal court may look to state law to inform its determination of jurisdiction. Id. A

state’s Eleventh Amendment immunity will extend to any state agency or other political entity

that is deemed the “alter ego” or an “arm” of the State. Vogt v. Bd. of Comm’rs, 294 F.3d 684,


3/8
      Case 4:19-cv-04240 Document 30 Filed on 09/21/20 in TXSD Page 4 of 8




688–89 (5th Cir. 2002). However, political subdivisions of states are generally not entitled to

Eleventh Amendment immunity. Stratta v. Roe, 961 F.3d 340, 351 (5th Cir. 2020); Black v.

North Panola School Dist., 461 F.3d 584, 594 (5th Cir. 2006) (“Eleventh Amendment immunity

does not extend to suits prosecuted against municipalities or other governmental entities that are

not considered arms of the State.”).

       The courts of this Circuit examine six factors to determine whether a political entity is an

“arm of the State” for purposes of Eleventh Amendment immunity: (1) whether the state statutes

and case law view the agency as an arm of the state; (2) the source of funds for the entity; (3) the

degree of local autonomy the entity enjoys; (4) whether the entity is concerned primarily with

local, as opposed to statewide, problems; (5) whether the entity has the authority to sue and be

sued in its own name; and (6) whether the entity has the right to hold and use property. Stratta,

961 F.3d at 350 (citing Clark v. Tarrant Cnty., 798 F.2d 736, 744–45 (5th Cir. 1986)). “While no

one factor is dispositive, the second Clark factor—the source of the entity’s funding—is the

weightiest factor because the Eleventh Amendment exists mainly to protect state treasuries.” Id.

(internal citations and quotations omitted).

       A.      Degree of Autonomy

       Applying the Clark factors to the present facts, this Court determines that only the third

factor—the degree of local autonomy the entity enjoys—weighs in favor of the District’s

argument that it is an arm of the State. The TCEQ exercises significant control over the District’s

operations and activities. It must approve any bonds issued by the District to fund District

projects. 30 Tex. Admin. Code §§ 293.1, 293.41. It also must approve the District’s use of

certain kinds of funds, such as surplus bond funds or proceeds from the sale of property

originally acquired with bond proceeds. Id. § 293.83. Importantly, the District is “subject to the




4/8
      Case 4:19-cv-04240 Document 30 Filed on 09/21/20 in TXSD Page 5 of 8




continuing right of supervision of the State of Texas,” through the TCEQ, which has the

authority to evaluate the District’s board of directors, require audits and other reporting, institute

investigations and hearings, and issue rules “necessary to supervise” the District. Id. § 293.3.

Finally, projects undertaken by the District must conform to TCEQ regulations pertaining to

contracting, bidding, change orders, and acceptance of work. 30 Tex. Admin. Code §§ 293.62–

.70; 293.81–82.

        B.      Characterization of the District by State Law and Case Law

        The District’s status as a political subdivision of the State of Texas weighs strongly

against Eleventh Amendment immunity. A municipal utility district (MUD) is a political

subdivision of the State of Texas created pursuant to Article XVI, Section 59 of the Texas

Constitution. See Tex. Water Code § 54.011 (citing TEX. CONST. art. XVI, § 59);2 McMillan v.

Nw. Harris Cnty. Mun. Utility Dist. No. 24, 988 S.W.2d 337, 340–41 (Tex. App.—Houston [1st

Dist.] 1999, pet. denied). The Fifth Circuit recently held that a groundwater conservation district,

created pursuant to the same constitutional provision, was a political subdivision rather than a

state agency. Stratta, 961 F.3d at 351 (citing Guaranty Petroleum Corp. v. Armstrong, 609

S.W.2d 529, 531 (Tex. 1980) (involving a navigation district) and Lewis Cox & Sons, Inc. v.

High Plains Underground Water Conserv. Dist. No. 1, 538 S.W.2d 659, 662 (Tex. Civ. App.—

Amarillo 1976, writ ref’d n.r.e.) (involving an underground water conservation district)). Noting

that political subdivisions of States are generally “not entitled to Eleventh Amendment

immunity,” the Court in Stratta reaffirmed that political subdivisions “stand on the same footing”

as counties, which are not entitled to Eleventh Amendment immunity. Id. at 352.


2
  The term “district,” as used Chapters 49 and 54 of the Code, refers to and includes municipal utility
districts. Tex. Water Code § 49.001(a) (defining “district” to include “any district or authority created by
authority of . . . Section 59, Article XVI, Texas Constitution”); id. § 54.001(1) (defining “district” as “a
municipal utility district operating under” Chapter 54 of the Code).


5/8
      Case 4:19-cv-04240 Document 30 Filed on 09/21/20 in TXSD Page 6 of 8




       C.      The Source of Funds for the District

       As noted, the second Clark factor—the source of funds for the District—is the most

important factor in the Eleventh Amendment analysis. Stratta, 961 F.3d at 350. The relevant

inquiry is “first and most importantly, the state’s liability in the event there is a judgment against

the defendant, and second, the state’s liability for the defendant’s general debts and obligations.”

Hudson v. City of New Orleans, 174 F.3d 677, 687 (5th Cir. 1999). “The state’s liability for a

judgment is often measurable by a state’s statutes regarding indemnification and assumption of

debts.” Vogt v. Bd. of Comm’rs, 294 F.3d 684, 693 (5th Cir. 2002).

       Chapters 49 and 54 of Code do not render the State of Texas liable for judgments against

MUDs or their general debts and obligations. To the contrary, the Code provides that “[a]ny

court in the state rendering judgment for debt against a district may order the board to levy,

assess, and collect taxes or assessments to pay the judgment.” Tex. Water Code § 49.066(b). See

also Tex. Water Code §§ 54.501–.522, 54.601–604 (authorizing a MUD to issue bonds and

assess annual ad valorem taxes on land located within its boundaries). While the TCEQ must

generally approve the District’s issuance of such bonds, the approval requirement does not make

the District dependent on state funds to pay judgments or other obligations. See Delahoussaye v.

City of New Iberia, 937 F.2d 144, 147–48 (5th Cir. 1991) (“[T]he most significant factor in

assessing an entity’s status is whether a judgment against it will be paid with state funds.”).

Accordingly, the second and most important factor weighs against Eleventh Amendment

immunity.




6/8
      Case 4:19-cv-04240 Document 30 Filed on 09/21/20 in TXSD Page 7 of 8




       D.      Concern with Local or Statewide Problems

       The inquiry into whether the District is concerned primarily with local or statewide

problems is “largely geographic.” Stratta, 961 F.3d at 355. The petition to create a MUD, which

must be submitted to the TCEQ for approval, must define its geographic area. Id. §§ 54.014–

.015. The District’s purposes largely involve the use and control of natural resources located

within its boundaries. See, e.g., Tex. Water Code § 54.012. Such purposes include: “the control

. . . of its [the district’s] floodwater” and “the water of its rivers and streams”; the reclamation

and drainage or irrigation of “its land”; “the conservation and development of its forests, water,

and hydroelectric power”; and “the navigation of its inland and coastal water.” Id. (emphasis

added). Moreover, the burden of funding the District’s projects falls specifically on the District’s

residents. Tex. Water Code § 54.601 (providing that the board of directors shall, upon issuing

bonds payable from taxes, levy an annual ad valorem tax on “all taxable property within the

district” (emphasis added)); id. § 54.505 (bonds funded by ad valorem tax revenues must be

approved “by a majority vote of the resident electors of the district” (emphasis added)). The

fourth factor, therefore, also weighs against Eleventh Amendment immunity.

       E.      Remaining Factors

       The Code grants the District authority to sue and be sued in its own name (the fifth

factor) and the right to hold and use property (the sixth factor). See Tex. Water Code § 49.066(a)

(providing that a “a district may sue and be sued in the courts of this state in the name of the

district by and through its board”); id. § 49.218 (granting the right to acquire property

“considered necessary for the purpose of accomplishing any one or more of the

district’s . . . purposes provided in this code or in any other law”). Additionally, the fifth and

sixth Clark factors weigh against Eleventh Amendment immunity. Stratta, 961 F.3d at 356.




7/8
      Case 4:19-cv-04240 Document 30 Filed on 09/21/20 in TXSD Page 8 of 8




V.     CONCLUSION

       In sum, five of the six Clark factors—including the second and most important factor—

weigh against finding that the District is an arm of the State for which Eleventh Amendment

immunity would be appropriate. Based on the foregoing, the defendant’s motion to dismiss is

DENIED.

       It is so ORDERED.

       SIGNED on this 21st day of September, 2020.


                                             ___________________________________
                                             Kenneth M. Hoyt
                                             United States District Judge




8/8
